FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50190

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01345-DSF

  v.
                                                 MEMORANDUM *
JESUS SANCHEZ LOPEZ, a.k.a. Tomas
Molina Acosta, a.k.a. Acosta Tomas-
Molina,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Jesus Sanchez Lopez appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sanchez Lopez contends that his sentence is substantively unreasonable

because (i) it creates an unwarranted sentencing disparity between his sentence and

the sentences imposed on defendants with similar criminal histories prosecuted

under the fast-track program, and (ii) it does not reflect his mitigating

circumstances and motivation for returning to the United States. The district court

did not abuse its discretion in imposing Sanchez Lopez’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). We have held that sentencing disparities

that result from the fast-track program are not unwarranted and, as such, do not

violate 18 U.S.C. § 3553(a)(6). See United States v. Marcial-Santiago, 447 F.3d

715, 718-19 (9th Cir. 2006). Moreover, in light of the section 3553(a) factors and

the totality of the circumstances, including Sanchez Lopez’s criminal history and

immigration violations, the sentence at the bottom of the advisory Guidelines range

is substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     11-50190